DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 2-13 and linking claims 1 and 14) in the reply filed on 6/11/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine all of the claims.  This is not found persuasive because the separate inventions require different fields of search (for example, searching different classes/subclasses) and the prior art applicable to one invention may not be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because of the following informalities which are representative (but may not be exhaustive): 
In Fig. 6, numerals are not pointed directly to a part (e.g. “500”);
In Fig. 6, the label “300” is in between a substrate and the darkened passivation layer so it is not clearly legible;
In Fig. 8, numerals are not pointed directly to a part (e.g., “500, 800”);
In Fig. 8, the label “300” is in between a substrate and the darkened passivation layer so it is not clearly legible;
In Fig. 9, numerals are not pointed directly to a part (e.g. “411”, “201”, “412”, “302”, “800”);
In Fig. 9, several labels are not clearly illegible due to shading of parts (e.g., “600”, “301”, “302”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, as written, it is unclear if at least one of the Ga-based layer and one of the metal layer (i.e., both the Ga-based layer and the metal layer) comprise a surface region having an isoelectric point of less than 7 or at most 6 or at least one of the group of the Ga-based layer and one of the metal layer (i.e. either the Ga-based layer or the metal layer) comprise a surface region having an isoelectric point of less than 7 or at most 6.  Both interpretations have support in the Specification.  For the purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  Claims 2-7 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Regarding claim 8, as written, it is unclear if at least one of the Ga-based layer and one of the metal layer (i.e., both the Ga-based layer and the metal layer) comprise a surface region comprising at least a surface region comprising an F or S termination or at least one of the group of the Ga-based layer and one of the metal layer (i.e. either the Ga-based layer or the metal layer) comprise a surface region comprising at least a surface region comprising an F or S termination.  Both interpretations have support in the Specification.  For the purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  Claims 9-13 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandal et al. (“Surface Zeta Potential and Diamond Seeding on Gallium Nitride Films”, 2017; “Mandal”).
Regarding  claim 1, Mandal discloses a structure comprising:
A substrate comprising a Ga-based layer (“Results and Discussion”, col 1, p 7276); and
Wherein at least one of the Ga-based layer comprises at least a surface region having an isoelectric point of less than 7 or at most 6 (“Results and Discussion”, col 1, p 7276).
Regarding claim 3, Mandal discloses the Ga-based layer comprises Ga and a group 15 element (GaN; “Results and Discussion”, left column, page 7276).
Regarding claim 5, Mandal discloses the surface region is for forming a diamond layer thereon (“diamond thin films were grown…”; right column, page 7276).
Regarding claim 6, Mandal discloses the surface region is exposed, covered with a diamond seed layer, or covered with a diamond layer.
Regarding  claim 14, Mandal discloses a method comprising:
Providing a substrate comprising a Ga-based layer (“Results and Discussion”, col 1, p 7276); and
Wherein the Ga-based layer comprises at least a surface region having an isoelectric point of less than 7 or at most 6 (“Results and Discussion”, col 1, p 7276).
Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (U.S. 5,616,947).
Regarding claim 8, Tamura discloses a structure comprising:
A substrate comprising a Ga-based layer (col 6, lines 29-31); and
A metal layer on the substrate (col 6, lines 40-43);
Wherein at least one of the Ga-based layer or the metal layer comprises at least a surface region comprising an S termination (col 6, lines 31-40).
Regarding claim 9, Tamura discloses the Ga-based layer comprises Ga and a group 15 element (col 6, lines 29-31).
Regarding claim 10, Tamura discloses the metal layer comprises aluminum (col 6, lines 31-40) which has a thermal conductivity of at least 200 W/m-K.
Regarding claim 11, Tamura discloses a surface region (col 6, lines 29-40).  Examiner notes “for forming a diamond layer thereon” is intended use language and does not add any appreciable weight to the claim.  Furthermore, since Tamura recites the same structural limitations (“a surface region”) as in the applicant’s claim, Tamura is seen by the examiner as being able to perform the same intended use.
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (U.S. 5,616,947; “Tamura 2”).
Regarding claim 8, Tamura 2 discloses a structure comprising:
A substrate comprising a Ga-based layer (col 6, lines 29-31); and
Wherein the Ga-based layer comprises at least a surface region comprising an S termination (col 6, lines 31-40).
Regarding claim 12, Tamura 2 discloses the surface region is exposed (prior to Al deposition) (col 6, lines 29-40).
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (U.S. 2016/0013277 A1; “Ho”).
Regarding claim 8, Ho discloses a structure comprising:
A substrate comprising a Ga-based layer ([0013]-[0014]); and
Wherein the Ga-based layer comprises at least a surface region comprising an S termination ([0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (U.S. 5,616,947).
Regarding claims 1-2, Tamura discloses a structure comprising:
A substrate comprising a Ga-based layer (col 6, lines 29-31); and
A metal layer on the substrate (col 6, lines 40-43);
Wherein the Ga-based layer comprises at least a surface region comprising S termination (col 6, lines 31-40).
Tamura does not explicitly disclose the surface region [of the Ga-based layer] has an isoelectric point of less than 7 or at most 6.  However, where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical processes, a prima facie case of anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01).  Here, Tamura discloses the Ga-based layer comprises at least a surface region comprising S termination (col 6, lines 31-40).  Applicant’s own Specification states “Ga-based layers…having an F or S termination typically have a relatively low isoelectric point of about 4 or less” ([0053]).  
Thus, the examiner considers the claimed product and product of Tamura identical or substantially identical in structure or produced by identical or substantially identical processes, which establishes a prima facie case of anticipation or obviousness that a surface region of the Ga-based layer in Tamura comprises an isoelectric point of less than 7 or at most 6.
Regarding claim 3, Tamura discloses the Ga-based layer comprises Ga and a group 15 element (col 6, lines 29-31).
Regarding claim 4, Tamura discloses the metal layer comprises aluminum (col 6, lines 31-40) which has a thermal conductivity of at least 200 W/m-K.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal et al. (“Surface Zeta Potential and Diamond Seeding on Gallium Nitride Films”, 2017; “Mandal”) as applied to claim 1 above, and further in view of Kub et al. (U.S. 2009/0146186 A1; “Kub”).
Regarding claim 7, Mandal discloses a substrate and surface region (see claim 1 rejection above) but does not disclose the substrate comprises a via and the surface region abuts the via.  However, Kub discloses a substrate (GaN and AlGaN, Fig. 4) comprising a via (“Metal thermal via”, Fig. 4) with a surface region abutting the via.  This has the advantage of incorporating electrical connections within the electronic device formed.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Mandal with the substrate comprising a via and the surface region abutting the via, as taught by Kub, so as to form electrical connections for the formed electronic device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. 2016/0013277 A1; “Ho”) as applied to claim 8 above, and further in view of Kub et al. (U.S. 2009/0146186 A1; “Kub”).
Regarding claim 13, Ho discloses a substrate and a surface region ([0013]-[0014]) but does not disclose the substrate comprises a via and the surface region abuts the via.  However, Kub discloses a substrate (GaN and AlGaN, Fig. 4) comprising a via (“Metal thermal via”, Fig. 4) with a surface region abutting the via.  This has the advantage of incorporating electrical connections within the electronic device formed.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Ho with the substrate comprising a via and the surface region abutting the via, as taught by Kub, so as to form electrical connections for the formed electronic device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/30/2021